





Form 10-Q [ntnx-01312018x10qxq2x18.htm]


CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION


TABLE OF CONTENTS
1.    DEFINITIONS
 
2


2.    SCOPE OF AGREEMENT
 
5


3.    MANUFACTURING SERVICES    
 
5


4.    NUTANIX DEMAND FORECAST
 
6


5.    ORDERS
 
6


6.    PRICING
 
7


7.    DELIVERY, REJECTION AND ACCEPTANCE
 
10


8.    PAYMENT
 
10


9.    CANCELLATION AND RE-SCHEDULING
 
11


10.    ENGINEERING CHANGE ORDER MANAGEMENT
 
11


11.    QUALITY
 
12


12.    MATERIALS MANAGEMENT
 
13


13.    COMPONENT LIABILITY
 
15


14.    SOFTWARE AT SCALE
 
16


15.    WARRANTIES
 
16


16.    ADMINISTRATION AND DISPUTES
 
17


17.    INTELLECTUAL PROPERTY
 
19


18.    LIMITATION OF LIABILITY.
 
19


19.    INDEMNIFICATION
 
20


20.    CONFIDENTIAL INFORMATION
 
21


21.    TERM AND TERMINATION
 
21


22.    GENERAL
 
22


EXHIBIT A: FLEXTRONICS WARRANTY
 
26


EXHIBIT B - RETURN MATERIALS AUTHORIZATION (“RMA”) PROCESS
 
27


EXHIBIT C - MANUFACTURING TEST REQUIREMENTS
 
28


EXHIBIT D - QUALITY PLAN
 
29


EXHIBIT E - SOFTWARE AT SCALE
 
30


EXHIBIT F - PRODUCT LIST    
 
31


EXHIBIT G - L10/SHIP AND DEBIT PROCESS
 
37


EXHIBIT H - NUTANIX/FLEXTRONICS NDA
 
38





    
    




1



--------------------------------------------------------------------------------





MANUFACTURING SERVICES AGREEMENT
This Manufacturing Services Agreement (“Agreement”) is entered into this 1st day
of November 2017 (“Effective Date”), by and between Nutanix Inc., and Nutanix
Netherlands B.V. (collectively “Nutanix”), and Flextronics Telecom Systems, Ltd
and its Affiliates (“Flextronics”). This Agreement replaces in its entirety the
Memorandum of Understanding between the Parties with an effective date of
December 1st, 2016.
Flextronics agrees to manufacture and deliver Products pursuant to
Specifications to meet Nutanix purchase orders for the consideration listed
herein as follows:


1.
DEFINITIONS



1.1
Affiliates means, with respect to a party, any corporation or other business
entity Controlled by, Controlling or under common Control with that party,
whereby Control means the direct or indirect ownership of more than 50% (fifty
percent) of the equity interest in such corporation or business entity, or the
ability in fact to control the management decisions of such corporation or
business entity. An entity will be deemed an Affiliate only so long as such
Control exists.



1.2
Approved Vendor List or AVL means the list of vendors approved to sell
Components to Flextronics for inclusion in Products.



1.3
Arena means the Nutanix operated system which stores information about the
Products including but not limited to the Approved Vendor List and the
Specifications. Nutanix shall ensure that Flextronics has adequate access to
Arena.



1.4
Bill of Materials or BOM means the list of Components that make up a particular
Product.



1.5
Components shall mean all Components and other materials included in Products
provided by third parties and approved in writing by Nutanix. Components shall
be either Standard, Non-Standard or Custom Components. Nutanix and Flextronics
shall jointly agree in writing as part of the Quarterly Pricing process, on all
Nutanix “Standard”, “Non-Standard or Custom Components product type
designations”.



1.5.1
Standard Components - shall mean ‘off the shelf,’ generally available Components
that meet the standard cancellation terms (i.e. Components that can be
rescheduled, cancelled, or returned by Flextronics at any time without notice or
liability). Nutanix shall have no component inventory liability for Standard
Components.



1.5.2
Non-Standard Components means Components that are Nutanix controlled Components
or that may not be Nutanix specific items, but for which Flextronics cannot
cancel or return without notice or liability. Nutanix shall have component
inventory liability for Non-Standard Components per Section 13.



1.5.3
Custom Components means Nutanix specific items such as bezels, Nutanix-designed
packaging, labels, cables and any other Nutanix specific items. Custom
Components also include Components that may not be Nutanix specific items, but
for which Flextronics cannot cancel or return without notice or liability.
Nutanix shall have component inventory liability for Custom Components per
Section 13.



1.6
Component Standard Price means the price for each Component as agreed to between
the parties during the quarterly pricing process as described in Section 6.



1.7
Costed Bill of Materials means the Bill of Materials or “BOM” that includes the
Component Standard Prices for each Component of the Product.





2



--------------------------------------------------------------------------------





1.8
Counterfeit Component(s) means an unlawful or unauthorized reproduction,
substitution, or alteration of a Component that has been knowingly mismarked,
misidentified, or otherwise misrepresented to be an authentic, unmodified
electronic part from the original manufacturer. Unlawful or unauthorized
substitutions include used electronic parts represented as new, or the false
identification of grade, serial number, lot number, date code, or performance
characteristics.



1.9
Delivery means Flextronics’s successful delivery of the Product(s) to the
Nutanix carrier at Flextronics’ manufacturing site.



1.10
Demand Forecast shall mean a projection of Nutanix’s Product mix and volume
requirements over a [***] period or such other period designated by the parties.
The Demand Forecast will be provided frequently, but no less than on a monthly
basis.



1.11
End Customer means Nutanix or Nutanix’s customer that will receive the Products
as indicated on an Order.



1.12
Epidemic Failure means the failure of more than [***] of the Products that occur
within [***] from the date of shipment and where there is a single root cause of
the failure which is a result of a breach of the Flextronics warranty attached
hereto as Exhibit A.



1.13
Gold Material means Products or Components utilized solely for test purposes.
Flextronics will manage dedicated Gold Material to test the Products in
accordance with the terms of Exhibit C and will be held by Flextronics at
[***]-unit cost. Nutanix shall consign Gold Material and be responsible for the
replacement and maintenance of Gold Material. Flextronics is responsible for
Risk of Loss of Gold Material.



1.14
Intellectual Property     means all industrial and other intellectual property
rights comprising or relating to: (a) Patents; (b) Trademarks; (c) internet
domain names, whether or not Trademarked, registered by any authorized private
registrar or Governmental Authority, or web addresses, web pages, or website and
URLs; (d) works of authorship, expressions, designs and design registrations,
whether or not copyrightable, including copyrights and copyrightable works,
software and firmware, application programming interfaces, architecture, files,
records, schematics, data, data files, databases, and any other specifications
and documentation; (e) Trade Secrets; and (f) all industrial and other
intellectual property rights, and all rights, interests and protections that are
associated with, equivalent or similar to, or required for the exercise of, any
of the foregoing, however arising, in each case whether registered or
unregistered and including all registrations and applications for, and renewals
or extensions of, such rights or forms of protection pursuant to the laws of any
jurisdiction throughout any part of the world.



1.15
Lead Time means the time required for Flextronics to assemble the Products after
it has received an Order from Nutanix. For Products in which all the Components
are in the supermarket the Lead Time shall be Delivery of the Product within
[***] of receipt of the Order; and for Orders which will be a new build, the
Lead Time for Delivery of the Product to the End Customer shall be [***] from
receipt of the Order.



1.16
Manufacturing Facility shall mean Flextronics’s manufacturing facility approved
in advance by authorized Nutanix personnel.



1.17
New Product Introduction or “NPI” means Nutanix’s launch and/or
commercialization of a new or newly converted product within a Nutanix product
family



1.18
Nutanix Consigned Material means any raw material, tooling and fixtures, test
equipment, or Product provided by Nutanix in connection with the assembly by
Flextronics of the Product.



*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.




3



--------------------------------------------------------------------------------









1.19
Order shall mean any order placed by Nutanix, including a purchase order for
Products and/or Services placed by Nutanix.



1.20
PPV or Purchase Price Variance means the difference between the Component
Standard Price and the actual unit price paid by Flextronics for the Component.



1.21
Prices shall mean the prices for Products and shall equal the Component Standard
Prices in the Product(s) plus the Transformation Costs.



1.22
Product(s) means the Nutanix products or systems that are marketed and sold to
End Customers, (an initial list of which is listed in Exhibit F and which shall
be updated from time to time by Nutanix). Flextronics agrees to procure
Components, assemble, test and package these Products in accordance with the
product Specifications provided by Nutanix and the terms of this Agreement.



1.23
QBR means a Quarterly Business Review held jointly between Nutanix and
Flextronics.



1.24
Quality Plan means the Quality System and Product Quality Requirements provided
by Nutanix to Flextronics and in accordance with Exhibit D.



1.25
Quarterly Pricing Process means a quarterly meeting or series of meetings in
which the price for the Product shall be established by looking at the price of
the Components individually as further described in Section 6.8 herein.



1.26
Quarterly Settlement Process means a quarterly meeting or series of meetings
between Nutanix and Flextronics in which the parties will resolve any price
issues from the previous quarter for the Products or Components and as further
described in Section 6.10 herein.



1.27
Rejected Product(s) shall mean any Products that either (i) failed functional or
cosmetic testing during the manufacturing process at Flextronics and are
rejected by Nutanix or (ii) returned to Flextronics as field failures by the End
Customer pursuant to this Agreement.



1.28
Return Material Authorization or RMA means the authorization by Nutanix for
Flextronics to engage in the return process of a Product(s) as further described
in Exhibit B.



1.29
Services shall mean the Component procurement and system integration services
performed by Flextronics for the final assembly, test, and packaging for
creation and Delivery of the Products.



1.30
Software means the object code version of the software provided by Nutanix for
integration into a Product.



1.31
Specifications mean the manufacturing, assembly and testing specifications
related to the Products as agreed by the Parties and supplemented by the parties
in writing from time to time.



1.32
Supermarket means test WIP held in a location pending an Order for assembling.



1.33
Top Level Assembly or “TLA” means: the highest level of component assembly for
the Product based on Specifications or through NPI.



1.34
L10: Ship and debit products that will be purchased as a completely configured,
ready to ship product by a designated 3rd party supplier.



4



--------------------------------------------------------------------------------







2.
SCOPE OF AGREEMENT



2.1
This Agreement constitutes the entire integrated agreement between the parties
with respect to Products purchased and or Services supplied hereunder and
supersedes all prior written or oral understandings or agreements relating to
the same including, but not limited to, the Memorandum of Understanding between
the parties with an effective date of December 1, 2016. In the event of any
conflict between these terms and the terms on the face of any Order, the terms
of this Agreement will govern. The parties agree that all pre-printed terms on
any Order, Order Acknowledgment or other forms submitted by either party shall
be void and of no effect.



2.2
No modification of this Agreement will be binding on either party unless set
forth in writing and specifically referencing this Agreement and signed by an
authorized agent of each party.



3.
MANUFACTURING SERVICES



3.1
Services. Flextronics shall perform the Services in accordance with (a) the
terms of this Agreement; (b) using personnel of required skill, experience and
qualifications; (c) in a timely, workmanlike and professional manner; and (d) in
accordance with the industry standards; and (e) to the reasonable satisfaction
of Nutanix. In performing the Services, Flextronics shall ensure the Products
meet the Specifications. The Parties agree that time is of the essence in
performance and completion of the Services.



3.2
Capacity. Flextronics shall provide sufficient capacity at the applicable
Manufacturing Facility to manufacture Products to meet the Demand Forecast. If
Flextronics believes that it will not have sufficient capacity at the applicable
Manufacturing Facility to satisfy this requirement, Flextronics will immediately
notify Nutanix and use commercially reasonable efforts to remedy the issue;
provided, however, Flextronics understands and agrees that Flextronics may not
manufacture Products at such other Manufacturing Facilities without Nutanix’s
prior written approval.



3.3
Software Load. As part of performing the Services, Flextronics shall load the
Software onto Products in accordance with the Specifications. Nutanix shall
provide to Flextronics the required Software versions, files and other material
needed to load the Software onto the Products and Flextronics shall take all
reasonable steps to ensure the security of the Software.



3.4
Use of Subcontractors. Flextronics may perform portions of the Services using
subcontractors provided that Nutanix has agreed in writing to the use of such
subcontractors. Flextronics shall remain jointly and severally liable for the
acts and omissions of its subcontractors and any breach of this Agreement by
subcontractors shall be considered a breach of the Agreement by Flextronics.



3.5
Exchange of Electronic Data. The parties will enable various types of electronic
data exchange to facilitate Orders and other communications.



3.6
Nutanix Personnel Access. Flextronics shall reasonably permit Nutanix personnel
access to the Manufacturing Facilities in which the Services are being
performed. Flextronics shall permit Nutanix personnel to inspect the
manufacturing lines and testing facilities used for the Products. In addition,
Flextronics shall provide Nutanix personnel with a work area within the
Manufacturing Facility during the visit of such Nutanix personnel. As further
described in the applicable section(s), Flextronics will also allow Nutanix
reasonable access for the purpose of performing inventory counts.



3.7
Testing. Flextronics shall perform testing Services on each of the Products it
provides to the End Customer (“Test” or “Testing”). The exact Test requirements
for Flextronics’s performance of the Services are defined in Exhibit C,
“Manufacturing Test Requirements Specification” and as may be updated from time
to time by Nutanix.



5



--------------------------------------------------------------------------------







3.8
Non-Recurring Expenses. For certain portions of the Services, Nutanix may be
required to pay non-recurring expenses (“NRE”) to Flextronics. Such NRE shall be
agreed upon by the parties in writing.



4.
NUTANIX DEMAND FORECAST



4.1
Each calendar month, Nutanix will provide to Flextronics a rolling Demand
Forecast for Products for the following [***].



4.2
Flextronics shall respond to the Demand Forecast with a commitment to meet the
Demand Forecast noting any exceptions to the requested Demand Forecast.
Flextronics shall provide a monthly capacity analysis report detailing
Manufacturing Facility capacity available for Nutanix with reference to
Nutanix’s monthly Demand Forecast and Component availability for the period
outlined in such Demand Forecast. Flextronics shall provide for an overall
Product Manufacturing capacity upside of [***] which may be exercised by Nutanix
upon [***] days prior notice to Flextonics. This [***] upside may be exercised
[***] by Nutanix, unless more frequently agreed to by Flextronics.



4.3
Should Flextronics procure more Components than are needed to meet the Demand
Forecast, Nutanix shall have no liability for the Components that are the
subject of such excess procurement, unless such excess purchases were agreed
upon in writing (including by email) in order to meet minimum order quantities,
risk buys, etc.



4.4
Except to the extent that Flextronics is entitled to procure Components under
Section 12 below and for the purposes of Section 13 below, Nutanix will not be
bound by the Nutanix Demand Forecast or other sales information it may provide
to Flextronics.



5.
ORDERS



5.1
Nutanix shall submit Orders and Flextronics shall accept such Orders within
[***] of receipt of the Order and provide an estimated ship date for the Order
at the time of such acceptance. For the purpose of clarity, Flextronics does not
have the right to reject an Order that is consistent with this Agreement or
within Nutanix’s credit limit.



5.2
Orders will include the description and Price per unit of Product; the
quantities ordered, delivery information, and any other such information as the
parties agree to from time to time. Orders will be issued in writing and
delivered by e-mail, facsimile, electronic data exchange means or by other
methods that the parties agree to from time to time.



5.3
Flextronics shall fill accepted Orders within the Lead Time. The parties agree
that time is of the essence in the performance of the Services. In the event
that a Flextronics committed order is delayed by more than [***] from the
committed shipment date due to reasons solely within Flextronics control, which
shall include delays caused by subcontractors and suppliers selected by
Flextronics (“Late Delivery”), Nutanix shall be allowed to cancel such order at
Nutanix’s sole discretion. Any materials liability for Nutanix that occurred as
a result of a Late Delivery of an order which was then cancelled by Nutanix
shall be considered a direct damage (with Flextronics being liable to Nutanix
for such direct damage) under the Agreement. Repeated and uncured Late Delivery
shall be deemed a material breach of the Agreement.



5.4
Orders are cancelable and reschedulable per Section 9.



*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.




6



--------------------------------------------------------------------------------







6.
PRICING



6.1
Product pricing shall be in U.S. Dollars on the Order, unless otherwise agreed
in writing between the parties, and are exclusive of applicable duties, sales or
use taxes, but are inclusive of all other charges including charges for
labeling, packaging and crating, any inspection fees, and all other taxes.



6.2
Flextronics agrees to provide Nutanix with a detailed costed Bill of Materials
(“BOM”) with respect to each Product showing a breakdown of the Component
Standard Price,



6.3
The pricing of the Products will consist of the Component Standard Prices that
make up the Costed Bill of Materials for a particular Product that has been
ordered plus a Transformation Cost (“TC”). The TC is inclusive of all direct
labor, and all indirect overheads such as profit, warranty and SG&A.



6.4
Transformation Cost for Production Units. The parties have agreed that the TC
for production volumes shall be [***] and shall be valid until [***] based on
the forecasted sales by Flextronics to Nutanix beginning on [***]. The parties
also agree that the TC for production volumes shall be [***]. After this period
has lapsed, the Transformation Cost shall be agreed to by the parties on an
annual basis. Certain exceptional items, including but not limited to expedited
freight, will be agreed upon in advance and in writing and will be charged
separately by Flextronics and paid by Nutanix.



6.4.1BOM-material mark-up;
•
Fully burdened manufacturing assembly costs (to include Ongoing Reliability
Testing (ORT) and Out of Box Audit (OBA));

•Fully burdened test costs;
•Selling, general and administrative expenses; and
•Operating margin.


6.5
Transformation Price for Prototypes. At the time of execution of the Agreement,
the parties agree that the TC for NPI activities is [***] to convert existing
part numbers to new TLAs. This charge does not include Components which will be
priced separately. There is no established limit to count of products in NPI.

 
6.6
During NPI activities, if the same physical product is returned to any steps
previously completed successfully, such product will be considered to be in a
new iteration cycle and the [***] of the standard cost of product will apply.
This excludes debug related reprocessing. Any hardware changes in the iteration
cycles will be charged separately.



6.7
Test Development: The [***] does not include test development requests.  Test
development requests will be quoted on a case-by-case basis, based on Statement
of Work received with the request. Development work will continue after written
approval via email. 



6.8
RMA: The Parties agree to [***] per unit for refurbishment of a Product. This
charge is to receive in, test, inspect and re-pack such Products, as described
in section 15.5.1.



6.9
L10 Pricing: L10 ship and debit process shall be as described in Exhibit G and
Nutanix shall pay a [***] adder per L10 system.





*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.




7



--------------------------------------------------------------------------------







6.10
Quarterly Pricing Process



6.10.1
For the Quarterly Pricing Process, the Parties agree to meet at least once
during the Nutanix fiscal quarter (Nutanix’s fiscal year is August 1 through
July 31) and review prices of the Products and the individual Components and
establish Component Standard Prices for the following fiscal quarter. Prices
will be adjusted to reflect any; (i) substantial increase or decrease in volume;
(ii) change in market conditions or end user sales price of Products; and (iii)
pass through of Price adjustments for Components passed on to Flextronics. As
part of the Quarterly Pricing Process, the parties will discuss ways to reduce
the overall Price of the Bill of Materials.



6.10.2
Any Product price increases due to increased Prices on Flextronics controlled
Components will not be effective until they have been: (a) reviewed in detail
with Nutanix; (b) agreed upon by Nutanix and Flextronics in writing; such
agreement shall not be unreasonably delayed or withheld.



6.10.3
In the event of an agreed-upon price increase, Flextronics will fill, at the
lower purchase price, all Orders placed prior to the effective date of the
agreed-upon price increase unless those Orders require Components purchased at
the agreed upon price increase. In the case that Component pricing is
responsible for the price increase, it is assumed that Component inventory at
Flextronics at the lower price (purchased within a reasonable required lead time
to meet Nutanix’s demand) is such that all Orders placed prior to the effective
date of the agreed-upon price increase can be fulfilled. If inventory is not
sufficient for Flextronics to fill, at the lower purchase price, all Orders
placed prior to the effective date of the agreed-upon price increase (and
inventory was in fact purchased within a reasonable required lead time to meet
Nutanix’s demand), then Flextronics and Nutanix will set a mutually agreed-upon
cut-in date for the agreed-upon price increase for the balance.



6.11
Nutanix Audit Rights. Nutanix has the right to verify compliance with this
Agreement by Flextronics, including but not limited to compliance with this
Section 6. Any audit undertaken by Nutanix shall be at Nutanix’s expense as
follows:



6.11.1
Subject at all times to Flextronics confidentiality obligations to its Component
suppliers, not more than twice per calendar year, Nutanix may provide
Flextronics at least thirty (30) days’ notice of its intent to verify
Flextronics’s compliance with its obligations during the immediately preceding
twelve (12) calendar months. Nutanix will engage a mutually agreed independent
auditor, such agreement not to be unreasonably withheld, which will be subject
to a confidentiality obligation. Verification will take place during normal
business hours and in a manner that does not interfere unreasonably with
Flextronics’s operations. Flextronics must promptly provide the independent
auditor with any information necessary to complete the verification, including
evidence of Prices for Nutanix controlled Components, as designated at the time
of purchase, which Flextronics procured to perform the Services. Nutanix
Controlled Components shall be Components for which the pricing is determined
directly between Nutanix and the relevant supplier



6.11.2
If the verification reveals any prices for Nutanix controlled Components
procured by Flextronics were misstated on a Bill of Materials, the parties will
promptly settle the misstated amounts, such amounts will be paid to the damaged
party within [***] of such settlement. By exercising the rights and procedures
described above, Nutanix does not waive its rights to enforce this agreement or
to protect its intellectual property by any other means permitted by law.





*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.




8



--------------------------------------------------------------------------------







6.12
Quarterly Settlement Process. Each Nutanix fiscal quarter, the parties will meet
and compare the Component Standard Prices with the actual prices paid by
Flextronics for Components. The goal of this process is to settle the
differences between the Component Standard Prices and the market Prices for the
relevant Component. Further, as part of this Quarterly Settlement Process, the
parties may agree to resolve other pricing and expense issues. The parties shall
resolve any such issues as described below:



6.13
Component and Product Revaluation Process: Flextronics and Nutanix shall review
all Component and Product price changes (increases or decreases) quarterly.
Where the prices of Components have increased (”buy up”) there shall be offset
against the value of inventory where the prices of Components have decreased
(“buy down”).  In the event the buy up value exceeds the buy down value, Flex
shall issue a purchase order to Nutanix for the delta difference in values.  In
the event the buy down value exceeds the buy up value, Nutanix shall issue a
purchase order to Flex. The parties will use best efforts to issue an applicable
purchase order within [***] of the agreed-to reconciliation.



6.14
PPV: The parties shall review PPV as part of the quarterly Settlement Process.
Based on the mutual agreement from the quarterly settlement process, the parties
agree to issue credits to each other. PPV may occur as a result of one of the
following events:

(i)
Component manufacturer or supplier charges Flextronics a price different, higher
than the Component Standard Price for that Component;

(ii)
regular price changes for Component(s) that traditionally occur on a calendar
basis and result in a price difference from the Component Standard Price.



6.15
Freight Expedites. To fulfill Orders within the Lead Time, Flextronics may need
to expedite receipt of inbound Components and/or shipment of Products to End
Customers. Flextronics may expedite these shipments only with the prior written
approval of Nutanix. Should the reason for any expedite be as a result of an act
or omission of Flextronics, Flextronics shall take financial responsibility for
such expedite. The parties shall review these expedited freight Prices as part
of the Quarterly Settlement Process and determine how these Prices should be
allocated.









*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.




9



--------------------------------------------------------------------------------









7.
DELIVERY, REJECTION AND ACCEPTANCE



7.1
On-Time Shipment. Flextronics shall make commercially reasonable efforts to meet
the target goal of [***] on-time Delivery, defined as the shipment of Product by
Flextronics within a maximum window of [***] based on the Lead Time. Flextronics
shall use its commercial best efforts to Deliver Products in accordance with the
Lead Time.



7.2
Title. All Products delivered to Nutanix shall be [***]. Title and risk to all
Products shall pass to Nutanix upon Flextronics’s tendered delivery to common
carrier or Nutanix designee. As part of providing the Services, Flextronics
shall load the products on the collecting vehicle and bear the risk of loss for
such Products in the course of such loading process at no additional cost to
Nutanix.



7.3
Packaging. Flextronics will handle, pack, mark and ship Products in accordance
with written instructions communicated to Flextronics, or if no instructions are
provided or such instructions are silent in a particular area, Flextronics will
handle and ship in accordance with Flextronics’s normal practice provided that
such practice is consistent with industry standards.



7.4
Delivery Documentation. Each Delivery of Products must be accompanied by
Flextronics’s delivery document, located in a clearly marked ship-to label, in
the format described in Arena attached to each appropriate shipping carton. Each
delivery document must at a minimum clearly state the following data: (a)
Nutanix Order number; (b) End-Customer PO number, (c) Nutanix Product number,
(d) serial numbers where appropriate, (e) the quantity shipped



7.5
Delivery Schedules. In the event that Flextronics has reason to believe that any
shipment of Product to the End Customer may not meet Delivery (and without
waiver of any rights by either party), Flextronics shall provide advance
notification to Nutanix, along with detailed proposed solutions and recovery
plans. To the extent such delay is not attributable to Nutanix, Flextronics
shall bear any additional expenses including material expediting costs, premium
transportation costs or labor overtime, associated with meeting the specified
Delivery date or minimize the lateness of such deliveries.



7.6
Rejected Product. Rejected Product may be returned to Flextronics. The parties
will follow Flextronics’s Return Material Authorization (RMA) process for the
return of Rejected Products.



7.7
Acceptance. In the absence of earlier notification of rejection, Nutanix will be
deemed to have accepted the Products [***] after Delivery.



8.
PAYMENT



8.1
Terms of payment are [***] from date of invoice. All dollar amounts in the
Agreement are in US Dollars. All payments will be made in U.S. Dollars.



8.2
As full consideration for the performance of the Services, Nutanix shall pay
Flextronics the undisputed amount stated on invoices from Flextronics to
Nutanix. Applicable taxes and other charges such as shipping costs, duties,
customs, tariffs, imposts, and government-imposed surcharges (where appropriate)
shall be stated separately on Flextronics’ invoice. Payment shall not constitute
acceptance; Acceptance is covered in Section 7.7 above. All duties and taxes
assessable upon the Products and Components prior to receipt by Nutanix of the
Products shall be borne by Flextronics. Flextronics shall invoice Nutanix for
all Products delivered and all Services actually performed. If any [***].



*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


10



--------------------------------------------------------------------------------









8.3
If Nutanix disputes the accuracy of an invoice (a "Billing Dispute"), Nutanix
will, not later than [***] following the date of such invoice, notify
Flextronics in writing of the nature of the Billing Dispute. Nutanix may
withhold payment of the disputed amount and such payment will not be considered
past due during Flextronics's investigation. Flextronics will make commercially
reasonable efforts to completely resolve the Billing Dispute within [***]
following the date on which Flextronics received Nutanix's initial billing
inquiry. This section in no way limits the audit rights for Nutanix which are
stated in Section 6.11 above.



8.4
Nutanix will be responsible for all taxes with respect to Orders placed by
Nutanix (except Flextronics’s income taxes), unless Nutanix provides Flextronics
with tax exemption documentation required by the applicable taxing authority.



9.
CANCELLATION AND RE-SCHEDULING



9.1
Flextronics agrees the following cancellation terms:



9.1.1
Nutanix may cancel or reschedule any Orders in its sole discretion at any time
before the actual shipment of the Order at no additional cost to Nutanix. If
Nutanix directs Flextronics to disassemble the Product that is the subject of
such cancellation such disassembly shall be subject to a flat fee of [***]. In
case of rework conversions (tested components in the Supermarket that are
required to be converted before consumption) of CTO orders, Nutanix shall pay
Flextronics a flat fee of [***]. Cost for material, if any, will be charged
separately.



9.1.2
To assist Flextronics with capacity planning, Nutanix will make commercially
reasonable efforts to provide adequate, advance notice of cancellations



9.1.3
In instances where business conditions mandate Nutanix’s cancellation of
Product, Flextronics will exercise commercially reasonable efforts to de-book,
re-schedule or otherwise dispose of Components on backlog so as to minimize
liability passed on to Nutanix.



10.
ENGINEERING CHANGE ORDER MANAGEMENT



10.1
Flextronics or Nutanix may at any time propose changes to the relevant
Specification, manufacturing process or any other process described in Exhibit D
by a written Engineering Change Notice (“ECN”).



10.2
The recipient of an ECN will use all reasonable efforts to confirm receipt
within [***] and to provide a detailed response within [***] of receipt.



10.3
Flextronics will advise Nutanix of the likely impact of an ECN (including, but
not limited to, scheduling and Prices) on the provision of any relevant Order.
For significant Product changes, Flextronics shall review the impact on the
Demand Forecast and shall replace or rework the Demand Forecast or Product
inventory as directed by Nutanix.



10.4
Any ECNs relating to personal and product safety will be implemented without
delay.



10.5
Until an ECN and any associated impact on any relevant Order have been agreed in
writing, the parties will continue to perform their obligations under the
relevant Order without taking account of that ECN.





*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.




11



--------------------------------------------------------------------------------









10.6
In the event Nutanix initiates an ECN, Flextronics will support up to [***] ECOs
per month within the current transformation cost noted in sections 3 and 13. The
parties agree that for any volume above the [***] processing charge would be
utilized for each [***] in processing these additional ECO’s. Any inventory
impacts or assembly cost impacts will be priced separately on each ECO.

10.7
In the event Flextronics initiates an ECN, Nutanix shall not be liable for such
costs unless otherwise agreed in writing, such agreement not to be unreasonably
withheld.



10.8
Mandatory ECN’s shall be applied as specified by Nutanix in each individual ECN
instruction. All line and field Rejected Products shall be repaired and upgraded
to the latest mandatory ECN level.



11.
QUALITY



11.1
Product quality is a material term of this Agreement



11.2
Quality Program. Flextronics agrees to maintain objective quality programs for
all Products and commits to achieve agreed-to quality goals as set forth in
Exhibit D.



11.3
Epidemic Failures. Epidemic failures as defined in Section 1.12 above may be
identified by Nutanix, Nutanix’s designated service provider, Flextronics’s or
Nutanix’s test procedures, or may appear as End-Customer-reported failures.



11.3.1
Upon occurrence of an Epidemic Failure, Nutanix may invoke a production line
shutdown ("Stop Ship”) until root cause is determined.



11.3.2
Flextronics shall promptly notify Nutanix and shall provide, if known, a
description of the failure, and the suspected lot numbers, serial numbers or
other identifiers, and Delivery dates, of the failed Products.



11.3.3
Nutanix shall make available to Flextronics, samples of the failed Products for
Testing and analysis. Upon receipt of such failed Product from Nutanix,
Flextronics shall promptly provide its preliminary findings regarding the cause
of the failure. The parties shall cooperate and work together to determine the
root cause. Thereafter, Flextronics shall promptly provide the results of its
root cause corrective analysis, its proposed plan for the identification of and
the repair and/or replacement of the affected Products, and such other
appropriate information. Flextronics shall recommend a corrective action program
which identifies the affected Products for repair or replacement and which
minimizes disruption to the End Customer. Nutanix and Flextronics shall
consider, evaluate and determine the corrective action program.



11.3.4
Should failures of the Product be the result of an Epidemic Failure, the parties
shall mutually agree whether Flextronics shall either repair or replace Products
subject to such Epidemic Failure. In addition, Flextronics shall credit Nutanix
for reasonable direct costs that are incurred by Nutanix as a result of an
Epidemic Failure. Such remedies for Epidemic Failure shall be in addition to any
other remedies Nutanix may have under this Agreement.















*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


12



--------------------------------------------------------------------------------









11.3.5
Product Hazard. In the event either Flextronics or Nutanix becomes aware of any
information that reasonably supports a conclusion that a defect may exist in any
Product covered by this Agreement and the defect may cause death or bodily
injury to any person or property damage (a “Hazard”), the Party becoming aware
of this information shall immediately notify the other of the Hazard. In all
events, notification to the other Party shall precede notice to any governmental
agency, unless required by law. Flextronics and Nutanix shall promptly exchange
all relevant data and then, as promptly as possible, meet to review and discuss
the information, tests and conclusions relating to the Hazard. At this meeting,
the Parties shall discuss the basis for any action, including a recall, and the
origin or causation of the Hazard. Each Party shall, on request, provide to the
other reasonable assistance in (a) determining how best to deal with the Hazard;
and (b) preparing for and making any presentation before any governmental agency
which may have jurisdiction over Hazards involving Products.



11.4
Advanced Replacement Components. Should Flextronics receive a notice that a
Component in a Product has failed, Flextronics shall use commercially reasonable
efforts to make a replacement Component available as soon as possible but no
longer than [***] after receiving the original, failed Component and at no
additional charge to Nutanix.



12.
MATERIALS MANAGEMENT



12.1
Procurement. Flextronics is authorized to purchase materials using industry
standard purchasing practices including, but not limited to, acquisition of
material recognizing minimum order quantities, ABC buy policy and long lead time
Component management to meet the Demand Forecast and Product Order requirements.



12.2
AVL. Flextronics shall procure all Components according to the AVL as may be
referred to as “Sourcing” in Arena.



12.3
Component Lead Time. The parties shall review Component lead-time no less
frequently than quarterly, or more frequently if requested by Nutanix in
writing. Updates shall be made to Flextronics’s MRP system no less than weekly
for the purposes of avoiding excess or insufficient inventory of Components.



12.4
Component Suppliers. Nutanix may designate Component suppliers (“Component
Suppliers”) from whom Flextronics is required to procure Components to integrate
into the Products. Flextronics agrees that it is responsible for contracting the
Component Suppliers and Nutanix is not responsible for any transactions between
Flextronics and Component Suppliers.



12.5
Counterfeit Components. Flextronics shall establish and maintain an acceptable
Counterfeit Component detection and avoidance system.



12.5.1
Any Counterfeit Components discovered in the Products must be immediately
replaced at Flextronics’s expense even if such detection occurs after the
warranty period described in Section 15; provided that these Components were
procured by a supplier solely selected by Flextronics.



12.5.2
Nutanix will have no liability for Counterfeit Components procured by
Flextronics unless Nutanix directed Flextronics to procure such Components from
a specific supplier. Flextronics shall advise Nutanix at the earliest possible
time if Flextronics reasonably suspects a particular Component may be
Counterfeit.







*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


13



--------------------------------------------------------------------------------







12.5.3
In addition to any other remedies Nutanix may have under this Agreement and at
law, any Counterfeit Components discovered in the Products shall be treated as
an Epidemic Failure in accordance with section 11.3, provided that Flextronics
is in breach of its Express Limited Warranty under section 1.1 of Exhibit A.



12.6
Upside. Except in end-of-life situations, the parties shall use their respective
commercially reasonable efforts to secure Components supply coverage to achieve
[***] of the Demand Forecast. These efforts shall include, but not be limited
to, improvements in forecasting accuracy, negotiating and implementation of
Vendor Managed Inventory (VMI) programs, implementing manufacturing cycle time
reductions through lean programs, and/or reducing supplier lead-times.





12.7
Flextronics will review with Nutanix prior to entering into any binding
(non-cancelable) contractual agreement for Custom Components beyond those
required by the Demand Forecast and notify Nutanix in writing of such
non-cancelable contractual agreements and the applicable lead times that vary
from the standard lead time listed in Flextronics’s MRP system. Unless otherwise
agreed (and such agreement not to be unreasonably delayed or withheld) Nutanix
shall have no responsibility, financial or otherwise, for excess or obsolete
inventory or long lead materials acquired by Flextronics which are in excess of
these requirements.



12.8
Component Change Notification Should Flextronics be notified that a Component
may no longer be available from the manufacturer of the Component then
Flextronics may discontinue the availability of Components by providing Nutanix
with [***] prior written notice (an “End of Life Notice”) unless otherwise
mutually agreed upon in writing. Nutanix may continue to place Orders for
Products that utilize the Components for [***] after the End of Life Notice is
issued under the same terms and conditions available prior to the End of Life
Notice being issued. If an End of Life Notice has been issued, Flextronics will
seek to reduce Component liability to what is required solely to satisfy pending
Orders.



12.9
Shortages or Lead Time changes. Flextronics will promptly notify Nutanix in
writing of any shortage in available supply of Components or if there is a
longer lead-time for a specific Component.



12.10
PPV Approval. Prior written approval shall be required before the purchase of
any Components where there is a Purchase Price Variance. Upon receipt of an
approval request for PPV, Nutanix will endeavor to provide such approval within
[***] so as not to disrupt the supply chain of Components. Flextronics will
provide Nutanix with a PPV report on a weekly basis and all supporting documents
will be presented to Nutanix as part of the Quarterly Settlement Process.



12.11
FIFO. Flextronics shall maintain a “first-in, first-out” inventory system, and
shall ensure that all new Product and repaired Product (except in instances
where it is not commercially or technically practicable) is shipped at the
latest Product revision



12.12
Consigned Material. Flextronics shall act in a commercially reasonable and
prudent manner in its handling and storage of Nutanix Consigned Material so as
to minimize any loss or damage. Flextronics shall segregate Nutanix Consigned
Material from other materials in Flextronics possession to ensure that at all
times the Nutanix Consigned Material is clearly marked as being the property of
Nutanix. Flextronics shall provide counts of the Nutanix Consigned Material as
part of the quarterly review process or more frequently as mutually agreed by
both parties. Flextronics assumes full liability for any losses of Nutanix
Consigned Material in Flextronics’s possession







*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


14



--------------------------------------------------------------------------------









12.13
In the event that Nutanix (or a third party on behalf of Nutanix) purchases
Components from Flextronics, the Parties shall from time to time agree on the
appropriate adder to the Component Standard Price for such purchases as a
compensation for Flextronic’s handling costs. While the adder percentage is in
negotiation, material shall not be held from shipment.



12.14
Inventory inspection. On or around the first day of each Nutanix fiscal quarter,
Nutanix shall be allowed to perform an on-site physical inventory inspection.
Any discrepancy that is discovered during such inspection shall be discussed as
part of the QBR.



13.
COMPONENT LIABILITY



13.1
Both Parties desire to effectively manage all Components, demand, and material
inventory such that the inventory will be completely consumed by the
end-of-support of the Products and Nutanix will consequently have limited
material liability for unused Components.



13.2
Nutanix shall have no liability for Components except for Non-Standard or Custom
Components except as noted above.



13.3
The Non-Standard and Custom Components for which Nutanix has liability under
this Agreement shall be reviewed no less frequently than on a quarterly basis
and both parties shall work together with the aim of converting as many
Components as reasonably practical from Non-Standard and Custom Components to
Standard Components



13.4
Inventory liability for Products on the Exhibit F Product list shall be as
follows:



13.4.1
For finished Products, the current Price for the Product at issue; Nutanix
agrees to purchase any Products (finished goods) and unique Nutanix work in
process.



13.4.2
Nutanix will incur Inventory liability for (“WIP”), including supermarket
inventory, that has been held by Flextronics for more than [***] or Nutanix may
choose to pay Flextronics to tear down such WIP and restock Components at an
agreed charge per unit as set forth in Section 9.1.1.



13.4.3
Flextronics shall exercise commercially reasonable mitigation efforts to reduce
Nutanix’s Inventory Liability for finished Products and WIP.



13.5
If, after employing commercially reasonable practices in accordance with the
demand signal per the Nutanix provided Demand Forecast, Components are in
excess, the Inventory liability for Non-Standard and Custom Components that are
excess or obsolete shall be as follows:



13.5.1
Excess Inventory. For Non-Standard or Custom Components that have been held by
Flextronics for more than [***] for the carrying of such Non-Standard or Custom
Components. For any Non-Standard or Custom Components that have been held by
Flextronics [***]. Nutanix will purchase any Non-Standard or Custom Components
held by Flextronics for more than [***]. Once a month, Nutanix and Flextronics
will review the inventory report and determine inventory aging. Flextronics
shall obtain Nutanix’s written approval prior to purchasing any Non-Standard or
Custom Components that exceed the applicable monthly forecasts.







*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


15



--------------------------------------------------------------------------------









13.5.2
Obsolete Inventory:   Any Non-Standard or Custom Components are obsolete
(“Obsolete Inventory”) when they are no longer forecasted, or have a disposition
of ‘scrap’ within an ECN.  With regard to Obsolete Components, Flextronics
shall:

(a)Provide to Nutanix within [***] following the date the Component is
determined to be obsolete (the “Obsolesce Date”), a notice of the potential
Price (by part number); and
(b)For a period of [***] from the Obsolesce Date, upon review by Nutanix, use
commercially reasonable efforts to:
(i)
Cancel outstanding orders for such Non-Standard and/or Custom Components

(ii)
Return, return for credit, or sell such Non-Standard and/or Custom Components
back to the original supplier or to a third party;

(iii)
Use Obsolete Components for the manufacture of other products for other
Flextronics customers; or

(iv)Rework for alternate configuration of Products.
(c)After such a [***] period for any remaining Obsolete Inventory:
(i)
Flextronics will, at Nutanix’s option, deliver to Nutanix (or if Nutanix so
requests, otherwise dispose of) all Obsolete Inventory then held by Flextronics;
and

(ii)
Flextronics shall be entitled to invoice Nutanix for the current standard Prices
of the Obsolete Inventory.

13.6
Flextronics shall measure Excess Inventory or Obsolete Inventory monthly, but
the parties shall resolve any Excess or Obsolete Inventory issues as part of the
Quarterly Settlement Process.



13.7
Flextronics will undertake reasonable efforts to reduce Excess Inventory and
Obsolete Inventory through open order cancellations, return for credit programs,
reworks or allocation to alternative programs (if available and appropriate).



13.8
Both parties shall meet quarterly regarding Excess Inventory and Obsolete
Inventory to determine the best method to mitigate Nutanix’s potential inventory
liability. Inventory liability for Non-Standard and Custom Components will be
evaluated monthly or as mutually agreed by the parties.



14.
SOFTWARE AT SCALE



14.1
Should the parties intend to engage in future transactions to effect the sale of
Software at Scale products, such transactions shall be mutually agreed upon in
an executed document which may replace Exhibit E attached hereto.



15.
WARRANTIES



15.1
Flextronics EXPRESS LIMITED WARRANTY is incorporated herein and attached hereto
as Exhibit A



15.2
Repaired Products returned to Nutanix shall be covered under the remaining
portion of the original warranty period, provided however, that the specific
repair shall be subject to a ninety (90) day workmanship warranty even if the
original workmanship warranty period expires sooner.



15.3
Flextronics warrants that Nutanix will acquire good and marketable title to the
Products upon Delivery to Nutanix.



15.4
Omitted.





*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


16



--------------------------------------------------------------------------------









15.5
No Representations or Other Warranties. EXCEPT AS OTHERWISE EXPRESSLY STATED OR
INCORPORATED BY REFERENCE IN THIS SECTION 15, FLEXTRONICS MAKES NO OTHER
REPRESENTATIONS OR WARRANTIES ON THE PERFORMANCE OF THE SERVICES, OR THE
PRODUCTS, EXPRESS, IMPLIED, STATUTORY, OR IN ANY OTHER PROVISION OF THIS
AGREEMENT OR COMMUNICATION WITH NUTANIX, AND FLEXTRONICS SPECIFICALLY DISCLAIMS
ANY IMPLIED WARRANTY OR CONDITION OF MERCHANTABILITY, TITLE OR FITNESS FOR A
PARTICULAR PURPOSE OR NON-INFRINGEMENT.



15.6
Field Returns



15.6.1
For Products failing in the field, Nutanix may ship Rejected Product directly to
Flextronics in accordance with Flextronics standard Return Material
Authorization (“RMA”) process. The Parties agree to [***] for refurbishment of a
Product that is outside of the warranty period. This charge is to receive in,
test, inspect, and re-pack these Products. For any replacement parts required to
complete a field return, but not under warranty, additional labor and/or
packaging is not included in the [***] price and will be priced separately and
agreed upon by the parties.



15.6.2
Flextronics will analyze any such RMA Product and, if a breach of warranty is
found ("Defect"), then Flextronics will repair or replace at no cost to Nutanix
the RMA Product within [***] of receipt by Flextronics of the RMA Product and
all required associated documentation.



15.6.3
Flextronics may repair Field Rejected Product, no more than [***] and return
such Products to Nutanix.



15.6.4
Flextronics is responsible for all freight and insurance charges (for transfer
between The End Customer and Flextronics premises) associated with verified
defects on in-warranty Product. Nutanix will be responsible for all such freight
and insurance charges associated with No Trouble Found (“NTF”) returns or
defects not covered by the Express Limited Warranty.



15.7
Out of Warranty Repairs



15.7.1
Flextronics will make available an out-of-warranty repair service to Nutanix and
to End-Customer’s for at least [***] after Delivery of the last unit of Product
from a volume production run at a mutually agreeable commercially reasonable
price using the rates described in Section 6.7 herein. This obligation is
conditioned on the required Components being commercially available.



15.7.2
At the end of the Product life cycle, Nutanix and Flextronics shall mutually
collaborate on a periodic forecast of requirements for service parts for such
Products based upon agreed-to lead times for the service parts. If a Component
vendor cannot support the Product for [***], Flextronics shall notify Nutanix of
opportunities to procure these parts on behalf of Nutanix and inventory such
parts at Nutanix’s expense or Nutanix shall purchase the parts directly from the
Component vendor based on Nutanix’s buy requirements.



16.
ADMINISTRATION AND DISPUTES



16.1
For each Product shipment to the End-Customer, Flextronics will provide a copy
of the applicable shipping documentation to Nutanix including reference to the
relevant Order, quantity shipped, and shipping documentation. This may be done
via e-mail, facsimile, or electronic data interchange.





*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


17



--------------------------------------------------------------------------------









16.2
Flextronics will (at a minimum) on a weekly basis provide to Nutanix; (i) an
open Order status report which includes the status of all open Orders; (ii) an
in-transit Order status report which includes the status of all Orders in
transit detailing quantity, ship date, carrier and air waybill number; (iii) a
projected ship plan for the following [***]; (iv) an inventory of Products at
each Flextronics manufacturing location where Nutanix Products are manufactured;
and (v) Purchase Price Variance (PPV) report.



16.3
Nutanix's designated Flextronics Business Manager will conduct Quarterly
Business Reviews (QBRs with the Flextronics-Nutanix account management team.
Nutanix and Flextronics will determine the location and times for these
meetings. The Parties will ensure appropriate participants from functional areas
capable of addressing the items on the QBR agenda will be in attendance. Typical
agenda items will include:

•
Review Flextronics's performance over the past quarter, including KPIs such as
on time ship, lead time and product quality

•
Review Price reduction plans and opportunities

•
Review action items and resolution

•
Identify opportunities and areas of improvement

•
Agree on commitments, set target dates, and define responsible persons to follow
through

•
Review appropriate Flextronics reports

•
Review Flextronics quality and reliability improvement plans

•
Review the accuracy of Nutanix's forecasting process

•
Resolve any outstanding payment issues



16.4
In the event of any dispute arising from or regarding the subject matter of this
Agreement, the Parties agree to negotiate in good faith to find an equitable
resolution to the disputed matter. To this end, the Party seeking to initiate a
lawsuit or arbitration proceeding must formally request in writing that the
other Party designate a senior executive employee with authority to bind that
Party to meet to resolve the dispute within [***] in the offices of the other
Party or other location agreed to by the Parties. During these discussions, each
Party shall honor the other’s reasonable requests for non-privileged and
relevant information. The Parties may agree to include an independent mediator
in the discussions. If the dispute is not resolved within [***] from the end of
the period set forth above, then either Flextronics or Nutanix may commence
legal, equitable or other action. The requirements set forth above are a
condition precedent to initiating a legal, equitable or other action. This
provision is not applicable to joinder of parties or cross claims either Party
may make in any proceeding, lawsuit, litigation or controversy that was not
initiated by such Party.





































*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


18



--------------------------------------------------------------------------------









16.5
Neither Party may assign this Agreement in whole or in part without the express
written consent of the other Party except to each party’s respective affiliates.
Such consent shall not be unreasonably withheld. Any permitted assignment of
this Agreement shall be binding upon and enforceable by and against such party’s
successors and assigns, provided that any unauthorized assignment shall be null
and void and constitute a breach of this Agreement. This Agreement shall be
governed by and interpreted in accordance with the laws of the state of
California. Any dispute, claim or controversy arising from or related in any way
to this Agreement or the interpretation, application, breach, termination or
validity thereof, will be submitted for resolution by binding arbitration in
accordance with the Comprehensive Arbitration Rules & Procedures of JAMS. The
arbitration will be held in Santa Clara County, California and it shall be
conducted in the English language. Judgment on any award in arbitration may be
entered in any court of competent jurisdiction. Notwithstanding the above, each
Party shall have the right to file in the Santa Clara, California state court or
the federal courts in and for the Northern District of California an application
for temporary or preliminary injunctive relief, writ of attachments, writ of
possession, temporary protective order, and/or appointment of a receiver on the
grounds that the arbitration award to which the applicant may be entitled may be
rendered ineffectual in the absence of such relief. IN THE EVENT OF ANY DISPUTE
BETWEEN THE PARTIES, THE PARTIES HEREBY KNOWINGLY AND VOLUNTARILY AGREE THAT ANY
AND ALL MATTERS SHALL BE DECIDED BY A JUDGE OR ARBITRATOR WITHOUT A JURY TO THE
FULLEST EXTENT PERMISSIBLE UNDER APPLICABLE LAW.





17.
INTELLECTUAL PROPERTY



17.1
All existing Intellectual Property owned by or licensed to Nutanix (including,
but not limited to, Product designs, manufacturing, and/or test processes) will
continue to be owned by, or exclusively licensed to Nutanix (“Nutanix
Intellectual Property”). Nutanix hereby grants to Flextronics under Nutanix’s
Intellectual Property rights, a limited, nonexclusive, worldwide,
non-transferable, non-royalty bearing license to use the Nutanix Intellectual
Property, including the Software, solely in conjunction with the performance of
the Services. All other rights to the Nutanix Intellectual Property, including
but not limited to the Software, are reserved to Nutanix. All existing
Intellectual Property owned by or licensed to Flextronics will continue to be
owned by, or exclusively licensed to, Flextronics and accordingly Nutanix is
licensed to use such of it as may be necessary for Nutanix to meet its
obligations and exercise its rights pursuant to this Agreement.



17.2
With respect to Intellectual Property created through the performance of the
Agreement, Nutanix shall own all Intellectual Property relating to; (i) the
design and specifications of the Products; (ii) any Testing requirements,
processes, or policies created or supplied by Nutanix for the purposes of
facilitating the Services or assembly of the Product; or (iii) any manufacturing
procedures, processes, or policies created or supplied by Nutanix for the
purposes of facilitating the Services or assembly of the Product. Flextronics
shall own all Intellectual Property relating to the manufacturing process.



17.3
Except as provided above in this Section 17 nothing in this Agreement grants or
can be capable of granting to a party (whether directly or by implication,
estoppel or otherwise) any rights to any Intellectual Property owned by or
licensed to the other party or any affiliate of that other party.















*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


19



--------------------------------------------------------------------------------









17.4
Nutanix Trademarks.  Nutanix grants to Flextronics a limited, non-exclusive,
non-assignable, non-transferable, royalty free license to affix and apply the
Nutanix Trademarks to the Products as directed by Nutanix for the sole purpose
of performing the Services. Flextronics shall not use Nutanix Trademarks for any
other purpose and only in such manner as to preserve all rights of Nutanix.
Flextronics acquires no right to Nutanix Trademarks by its use and all uses by
Flextronics of the Nutanix Trademarks will inure to Nutanix’s sole benefit. As
used herein, “Nutanix Trademarks” means those trademarks, trade names, service
marks, slogans, designs, distinctive advertising, labels, logos, and other
trade-identifying symbols as are or have been developed and used by Nutanix or
any of its subsidiaries or affiliate companies and which Nutanix owns or has the
right to use.



18.
LIMITATION OF LIABILITY.



18.1
EXCEPT FOR; (A) NUTANIX’S PAYMENT OBLIGATIONS FOR PRODUCT AND COMPONENTS
HEREUNDER; (B) FLEXTRONICS WARRANTY OBLIGATIONS UNDER SECTION 1.1c OF EXHIBIT A;
OR (C) EITHER PARTY’S INDEMNIFICATION OBLIGATIONS UNDER SECTION 19 OR BREACH OF
ITS RESPECTIVE CONFIDENTIALITY OBLIGATIONS HEREUNDER, IN NO EVENT SHALL EITHER
PARTY’S LIABILITY FOR ALL CLAIMS ARISING OUT OF OR RELATING TO THIS AGREEMENT
EXCEED [***].



18.2
FOR PURPOSES OF THIS AGREEMENT, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY
FOR ANY INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES INCLUDING, BUT NOT LIMITED
TO, LOST PROFITS, LOSS OF DATA, OR LOSS OF REVENUE ARISING OUT OF OR RELATING TO
THIS AGREEEMNT OR THE SALE OF PRODUCTS HEREUNDER, WHETHER SUCH LIABILITY IS
ASSERTED ON THE BASIS OF CONTRACT, TORT (INCLUDING THE POSSIBILITY OF NEGLIGENCE
OR STRICT LIABILITY), OR OTHERWISE, EVEN IF THE PARTY HAS BEEN WARNED OF THE
POSSIBILITY OF ANY SUCH LOSS OR DAMAGE.



19.
INDEMNIFICATION



19.1
Indemnity by Nutanix.  Nutanix shall fully defend Flextronics and its
Affiliates, officers, directors, employees and agents (“Flextronics
Indemnitees”) from and against any third party claims, actions, suits, legal
proceedings and demands arising out of or related to; (a) infringement by the
Products, including but not limited to Specifications or Software of any
Intellectual Property Rights of a third party; (b) damage to any tangible
property, personal injury, or death, resulting or claimed to have resulted from
any alleged defect in the Products, including but not limited to Specifications
or Software; and shall indemnify and hold harmless the Flextronics Indemnitees
for all liabilities, damages, losses, judgments, settlements, costs and pay
expenses as incurred in defense of such claims, including without limitation,
attorney fees.



19.2
Notwithstanding the terms above, Nutanix shall have no liability for any claims
of any kind to the extent that they result from: (a) modifications to the
Nutanix Specifications or Software made by Flextronics without Nutanix’s written
agreement, if a claim would not have occurred but for such modifications; or (b)
the combination, operation or use of the Software by Flextronics with equipment,
devices, software or data not approved by Nutanix, if a claim would not have
occurred but for such combination, operation or use.













*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


20



--------------------------------------------------------------------------------









19.3
Indemnity by Flextronics. Flextronics shall fully defend Nutanix and its
Affiliates, officers, directors, employees and agents (“Nutanix Indemnitees”)
from and against any third party claims, actions, suits, legal proceedings and
demands arising out of or related to; (a) infringement based on any aspect of
performing the Services that is not specifically required in writing by Nutanix
in its specified designs, processes or other instructions or any deviations from
such requirements by Flextronics or its agents of any Intellectual Property
rights of a third party; (b) damage to any tangible property, personal injury,
or death, resulting or claimed to have resulted by a breach of Flextronics of
this Agreement; and shall indemnify and hold harmless the Nutanix Indemnitees
for all liabilities, damages, losses, judgments, settlements, Prices and pay
expenses as incurred in defense of such claims, including without limitation,
attorney fees.



19.4
If either Party becomes aware of a claim under which it could seek
indemnification (“Indemnification Claim”), the Party seeking indemnification
(the “Indemnitee”) shall; (a) promptly notify the Party from which
indemnification is sought (the “Indemnitor”) of such claim; (b) provide
commercially reasonable assistance and cooperate with the Indemnitor in the
defense thereof; and (c) grant the Indemnitor sole control of the defense and
settlement of the claim, including but not limited to the selection of outside
counsel. The Indemnitee may participate in the defense of the claim and employ
counsel at its own expense. The Indemnitor shall not settle a claim without the
Indemnitees’ consent if such settlement imposes a payment or other obligation on
the Indemnitee or seeks to impose any limitation on Indemnitee’s business, other
than to discontinue using the infringing or allegedly infringing item, or
requires the Indemnitee to admit fault or liability.



19.5
If the Indemnitee is unable to lawfully exercise the rights and licenses granted
to it under this Agreement as a result of a claim, the Indemnitor shall, at its
own expense, procure for Indemnitee the right to exercise the rights and
licenses granted to it under this Agreement or modify the subject of the
Indemnification Claim such that it is no longer infringing; provided that if
indemnifying party is unable to accomplish either of the foregoing despite its
reasonable commercial efforts, then either Party may terminate this Agreement.

THIS SECTION SETS FORTH EACH PARTY’S SOLE AND EXCLUSIVE REMEDY WITH RESPECT TO
INDEMNIFICATION CLAIMS AS DEFINED IN THIS SECTION 19.


20.
CONFIDENTIAL INFORMATION



20.1
The parties will comply with the provisions of the Non-Disclosure Agreement
entered into by and between Flextronics and Nutanix on August 31, 2016 attached
hereto as Exhibit G.



21.
TERM AND TERMINATION



21.1
The term of this Agreement shall commence on the Effective Date and continue for
a period of three (3) years (“Initial Term”) and shall thereafter be
automatically renewed for additional one (1) year periods unless either party
gives written Notice of termination at least one-hundred and eighty (180) days
before the anniversary of the Initial Term or any renewal term, as applicable.



21.2
Effect of Termination or Expiration. In the event of a termination or expiration
of this Agreement, the provisions of this Agreement will continue to apply to
all Orders placed by Nutanix prior to the effective date of such termination or
expiration except for any Order, or portion thereof, canceled pursuant to
“Termination for Cause”. Termination or expiration of this Agreement will not,
however, relieve or release either party from making payments or any other
obligations which it may have to the other party under the terms of this
Agreement.



21.3
Termination for Cause. Either party may terminate this Agreement immediately for
cause by giving written notice to the other party in the event the other party:



21



--------------------------------------------------------------------------------









21.3.1
becomes insolvent or unable to meet its obligations as they become due or files
or has filed against a petition under the bankruptcy laws;



21.3.2
ceases to function as a going concern or to conduct its operations in the normal
course of business;



21.3.3
except in the instances of a merger or acquisition, assigns or transfers, either
voluntarily or by operation of law, any rights or obligations under this
Agreement without consent of the party seeking to terminate; or



21.3.4
materially breaches an obligation under this Agreement and such breach is not
remedied within thirty (30) days of written notice of such breach.



22.
GENERAL



22.1
Costs. Except as specifically provided herein, each party will be solely
responsible for its costs and expenses related to this Agreement and the
activities contemplated by this Agreement, including but not limited to
engineering work.



22.2
Interpretation. Unless otherwise indicated, all references to “in writing” or
“written approval” shall include written communications via electronic mail.
Unless otherwise indicated, the words “include”, “includes” and “including”
shall be deemed in each case to be followed by the words “without limitation.”



22.3
Freedom of Action. This Agreement shall in no way preclude either Party from
independently developing, having developed, or acquiring, marketing, offering to
sell or selling any products or services, nor shall it in any way preclude
either Party from entering into any similar agreement with any third party.



22.4
Obligations. There is no obligation for either party to purchase Products or
Services under this Agreement unless a valid Order is issued.



22.5
Force Majeure. Neither party will be in default or liable for any delay or
failure to comply with material aspects of this Agreement due to forces beyond
their reasonable control, including but not limited to acts of god, provided
such party immediately notifies the other and implements a reasonable mitigation
plan and takes reasonable mitigating actions in response thereto.



22.6
Governing Law. This Agreement shall be governed by and interpreted in accordance
with the laws of the state of California. Except for any dispute, claim, or
controversy related to the intellectual property rights of a party, any dispute,
claim or controversy arising from or related in any way to this Agreement or the
interpretation, application, breach, termination or validity thereof, will be
submitted for resolution by binding arbitration in accordance with the
Comprehensive Arbitration Rules & Procedures of JAMS. The arbitration will be
held in Santa Clara County, California and it shall be conducted in the English
language. Judgment on any award in arbitration may be entered in any court of
competent jurisdiction. Notwithstanding the above, each Party shall have the
right to file in the Santa Clara, California state court or the federal courts
in and for the Northern District of California an application for temporary or
preliminary injunctive relief, writ of attachment, writ of possession, temporary
protective order, and/or appointment of a receiver on the grounds that the
arbitration award to which the applicant may be entitled may be rendered
ineffectual in the absence of such relief. The Parties exclude application of
the 1980 United Nations Convention on Contracts for the International Sale of
Goods, if applicable.



22



--------------------------------------------------------------------------------









22.7
EXCEPT AS OTHERWISE DESCRIBED HEREIN, IN THE EVENT OF ANY DISPUTE BETWEEN THE
PARTIES, THE PARTIES HEREBY KNOWINGLY AND VOLUNTARILY AGREE THAT ANY AND ALL
MATTERS SHALL BE DECIDED BY A JUDGE OR ARBITRATOR WITHOUT A JURY TO THE FULLEST
EXTENT PERMISSIBLE UNDER APPLICABLE LAW.



22.8
Regulatory Approvals. Nutanix is responsible for the Product’s compliance with
all applicable UL, CSA, FCC, and other approvals, standards and regulations.
Nutanix will designate Flextronics’s appropriate manufacturing location as the
manufacturing location for the purposes of such approvals. Flextronics will
cooperate with public and private regulatory organizations to allow periodic
factory inspections at mutually agreeable times to maintain such approvals.
Should the Products fail to meet the applicable approvals, standards or
regulations due to a failure in Flextronics’s manufacturing process to comply
with such approvals, standards or regulations, (a) Flextronics may cease
production, (b) Flextronics will follow Nutanix’s reasonable direction to
institute the required changes and (c) Flextronics may require a delay in
manufacturing, without being in breach of this Agreement, until applicable
qualifications are met.



22.9
Import/Export Regulations: Each party shall comply with all applicable import,
export and re-export control laws and regulations, including the U.S. Export
Administration Regulations, the International Traffic in Arms Regulations, and
the sanctions maintained by the Treasury Department’s Office of Foreign Assets
Control. Each party represents and warrants that items will not be exported,
re-exported, or transferred directly or indirectly to any location, entity,
government or person prohibited by the applicable laws or regulations of any
jurisdiction, without prior authorization from the relevant government
authorities. As necessary and reasonably requested, each party will provide
export information such as the Export Classification Control Number (ECCN),
Harmonized Tariff Regulations (HTS) codes, Country of Origin, or Commodity
Classification Automated Tracking System (CCATS) for hardware components



22.10
Data Privacy. Each Party will comply with all applicable data privacy laws and
otherwise protect personal data and will not use, disclose, or transfer across
borders personal data except as necessary to perform under this Agreement.



22.11
Relationship of the parties. Each Party is an independent contractor and neither
Party is an agent, servant, representative, partner, joint venture, or employee
of the other or has any authority to assume or create any obligation or
liability of any kind on behalf of the other.



22.12
Publicity. Except as otherwise set forth herein, neither Party shall publicize
the existence of this Agreement nor refer to the other Party in connection with
any promotion or publication without the prior written approval of such Party.
Further, neither Party shall disclose the terms and conditions of this Agreement
to any third party, including but not limited to any financial terms, except as
required by law or with the prior written consent of the non- disclosing party.



23



--------------------------------------------------------------------------------









22.13
Notices. Any and all written notices, communications, and deliveries between
Nutanix and Flextronics with reference to this Agreement shall be effective as
of and deemed made on the date of mailing if sent by registered or certified
mail, or by overnight courier, to the address of the other party as follows:

IN THE CASE OF Flextronics:
6201 America Center Drive, San Jose, CA 95002


WITH A COPY TO: [Omitted]


IN THE CASE OF NUTANIX:
1740 Technology Drive, Suite 150
San Jose, CA 95110
Attention: Nutanix Legal


WITH A COPY TO: [Omitted]
22.14
Severability. Should any provision herein be held by a court of competent
jurisdiction to be illegal, invalid, or unenforceable, such provision shall be
modified to reflect the intentions of the parties. All other terms and
conditions shall remain in full force and effect.





22.15
Waiver. No amendment, modification, or waiver of any provision of this Agreement
shall be effective unless set forth in a writing executed by an authorized
representative of each party. No failure or delay by either party in exercising
any right, power, or remedy will operate as a waiver of any such right, power,
or remedy. No waiver of any provision of this Agreement shall constitute a
continuing waiver or a waiver of any similar provision unless expressly set
forth in a writing signed by an authorized representative of each party.



22.16
Amendment: This Agreement may be amended by the parties in an executed document
and on a mutually agreeable basis.



22.17
Days: Whenever a reference is made herein to "days", the reference means
business days, not calendar days, unless the reference is specifically to
"calendar days". Business days shall mean a day that the relevant Flextronics
manufacturing site normally operates



22.18
FCPA. Each party acknowledges that it is familiar with the Foreign Corrupt
Practices Act (“FCPA”) of the United States, the UK Bribery Act 2010 and all
applicable local laws relating to anti-corruption or anti-bribery (the
“Anti-corruption Laws”). Each party agrees not to violate the Anti-Corruption
Laws with respect to the subject of this Agreement.













24



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.


NUTANIX, INC.
FLEXTRONICS TELECOM SYSTEMS, LTD.



By:_____________________________
By:______________________________



Name:___________________________
Name:____________________________



Title:____________________________
Title:_____________________________



Date:____________________________
Date:_____________________________







NUTANIX NETHERLANDS, B.V.                


By:_____________________________        


Name:___________________________        


Title: Managing Director A    


Date:____________________________


By:_____________________________        


Name:___________________________        


Title: Managing Director B        


Date:____________________________




25



--------------------------------------------------------------------------------





EXHIBIT A: FLEXTRONICS WARRANTY


1.
WARRANTY

1.1Express Limited Warranty.  As the sole and exclusive warranty and Nutanix’s
sole and exclusive remedy with respect to a breach by Flextronics of such
warranty, the following shall apply: In the case of a conflict between this
Express Limited Warranty and any term of the Agreement, the Express Limited
Warranty shall control.


(a)Flextronics warrants that the Products shall have been manufactured in
accordance with the applicable Specifications and shall be free from defects in
workmanship for a period of [***] from the date of shipment. Flextronics will
pass through to Nutanix any transferable Component warranties, indemnities and
remedies provided to Flextronics by the manufacturers of the Components,
including any warranties and indemnities for intellectual property infringement.
As used herein, “Specifications” means the written manufacturing/assembly
specifications and instructions for the Products provided by Nutanix to
Flextronics.


(b)The above warranty does not apply to, and Flextronics makes no
representations or warranties whatsoever with respect to any of the following:
(i); any, (a) Components (excluding “Production Materials” defined below) , (b);
or services provided by vendors on the Nutanix approved vendor list; (ii)
defects resulting from adherence to the Specifications, or any instructions
provided by or on behalf of Nutanix; (iii) the design of the Products; (iv)
Product that has been abused, damaged, altered or misused or mishandled
(including improper storage or installation or improper handling in accordance
with static sensitive electronic device handling requirements) by any person or
entity after title passes to Nutanix; (v) first articles, prototypes,
pre-production units, test units or other similar units; (vi) defects resulting
from tooling, designs or instructions produced or supplied by Nutanix, including
any defective test equipment or test software provided by Nutanix; or (vii) the
compliance of Components (excluding Production Materials) or Products with any
safety or Environmental Regulations or other laws. “Production Materials” means
the glue, solder and other materials used to integrate the Components into the
Products.


(c)Upon any failure of a Product to comply with this express limited warranty,
Flextronics’s sole obligation, and Nutanix’s sole remedy, is for Flextronics, at
Flextronics’s option or upon mutual agreement, for Flextronic’s to either
promptly repair or replace such unit and return it to Nutanix, freight prepaid. 
In the event that such Product cannot be repaired or replaced using commercially
reasonable efforts, Flextronics shall credit the price paid by the Nutanix to
Flextronics for such unit. 


(d)Flextronics warrants environmental compliance of all Production Materials
used to create the Products. Flextronics does not warrant Components, but will
pass through environmental warranties from its suppliers to the degree allowed
in its supplier agreements. In addition, Flextronics will review certificates of
conformity from vendors of Components, excluding Customer Controlled Components
and Customer Consigned Components; provided that Flextronics’s sole obligation
with respect to such Components is to review the applicable certificate of
conformity. Flextronics will maintain appropriate records to allow traceability
of all Products and/or Components. Flextronics will undertake to immediately
inform Nutanix of any material changes that come to its attention affecting
environmental compliance. For the purpose of this Agreement, “Customer
Controlled Components” means Components provided to Flextronics by Nutanix or by
vendors with whom Nutanix has a direct commercial relationship with in
connection to that Component. In addition, “Customer Consigned Components” means
Components that are provided to Flextronics by Nutanix and which Flextronics
stores on behalf of Nutanix as further described in the Agreement.


(e)Epidemic Failure. Notwithstanding the above, should failures of the Product
be the result of an Epidemic Failure, the parties shall mutually agree whether
Flextronics shall either repair or replace Products subject to such Epidemic
Failure. In addition, Flextronics shall credit Nutanix for reasonable direct
costs that are incurred by Nutanix as a result of an Epidemic Failure. Such
remedies for Epidemic Failure shall be in addition to any other remedies Nutanix
may have under this Agreement. An “Epidemic Failure” is defined as failure of
more than [***] of the Products that occur within [***] from the date of
shipment and where there is a single root cause of the failure which is a result
of a breach of Flextronics’s warranty under Section 1.1 of this Exhibit A.


1.2No Representations or Other Warranties. EXCEPT AS MAY OTHERWISE BE EXPLICITLY
STATED IN THIS EXHIBIT A OR THE AGREEMENT, FLEXTRONICS MAKES NO OTHER
REPRESENTATIONS OR WARRANTIES ON THE PERFORMANCE OF THE SERVICES, OR THE
PRODUCTS, EXPRESS, IMPLIED, STATUTORY, OR IN ANY OTHER PROVISION OF THIS
AGREEMENT OR COMMUNICATION WITH NUTANIX, AND FLEXTRONICS SPECIFICALLY DISCLAIMS
ANY IMPLIED WARRANTY OR CONDITION OF MERCHANTABILITY, TITLE OR FITNESS FOR A
PARTICULAR PURPOSE OR NON-INFRINGEMENT.   


*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


26



--------------------------------------------------------------------------------











EXHIBIT B - RETURN MATERIALS AUTHORIZATION (“RMA”) PROCESS
        
[OMITTED]
                            
                            


















27



--------------------------------------------------------------------------------





EXHIBIT C - Manufacturing Test Requirements
The purpose of this Exhibit C is to specify the standards and requirements that
Flextronics must meet for general manufacturing test and process for the
Products. The following Nutanix documents maintained and updated in Arena will
be used and followed for Manufacturing Test requirements for products tested in
Flex.
[OMITTED]




























































28



--------------------------------------------------------------------------------





EXHIBIT D - Quality Plan


[OMITTED]




























29



--------------------------------------------------------------------------------





EXHIBIT E - Software at Scale Program


[RESERVED]








30



--------------------------------------------------------------------------------





EXHIBIT F - Product List
The purpose of this Exhibit F is to list the snapshot of products that are in
the manufacturing portfolio of Flex. New revisions to existing products or new
products get added on an ongoing basis.


Nutanix Item Number
Description
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



31



--------------------------------------------------------------------------------





[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



32



--------------------------------------------------------------------------------





[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



33



--------------------------------------------------------------------------------





[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



34



--------------------------------------------------------------------------------





[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



35



--------------------------------------------------------------------------------





[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]























































*** Certain information in this exhibit has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


36



--------------------------------------------------------------------------------





EXHIBIT G - L10/Ship and Debit Process


Based on the diagram Nutanix diagram below, Flextronics will treat L10 platforms
as ship and debit products that will be purchased as a completely configured,
ready to ship product by a designated 3rd party supplier. Flextronics will place
orders for specific platform configurations that Nutanix signals via EDI.
Flextronics will place the order to designated L10 supplier once an EDI signal
is received. Designated L10 supplier will ship a complete turnkey platform
configuration, at lead-time, to Flextronics. The purpose of this process is to
allow products manufactured by Flex and a designated 3rd party supplier to be
shipped together.
[***]


























































*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


37



--------------------------------------------------------------------------------





EXHIBIT H - Nutanix/Flextronics NDA


[OMITTED]


































38



--------------------------------------------------------------------------------










AMENDMENT #1 TO MANUFACTURING SERVICES AGREEMENT


This Amendment # 1 (“Amendment #1”) to the Manufacturing Services Agreement
(“Agreement”) by and between Flextronics Telecom Systems, Ltd and its Affiliates
(“Flextronics”) and Nutanix Inc., and Nutanix Netherlands, B.V. (collectively
“Nutanix”) is entered into as of December 19, 2017 (“Amendment #1 Effective
Date”). Collectively, Flextronics and Nutanix are referred to as the “Parties”.


RECITALS


A.    The Parties entered into the Agreement as of November 11, 2017.


B    The parties now desire to amend the Agreement to add terms and conditions
around the “Software at Scale” program (further defined below).


NOW THEREFORE, in consideration of the foregoing, and for good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Parties
agree as follows:


1.
The definition of “Software” in Section 1.30 is deleted and replaced with the
following:



Software means the object version of the software provided by Nutanix for
integration into a Product or a Software at Scale Product. For the purpose of
clarity, any firmware or BIOS technology provided by Nutanix shall be considered
Software.
2.
The definition of “Specifications” in Section 1.31 is deleted and replaced with
the following:



Specifications mean the manufacturing, assembly and testing specifications
related to the Products and the Software at Scale Products as agreed by the
Parties and supplemented by the Parties in writing from time to time.
3.
A new Section 5.5 is added to the Agreement as follows:



In addition to the purchase of Product(s) by Nutanix, Exhibit E, “Software at
Scale” describes the process and the terms under which Flextronics may
manufacture and sell Software at Scale Hardware (as defined in Exhibit E).
Except as specifically stated herein, the term “Product(s)” shall not include
Software at Scale Products. Notwithstanding the above, Section 18 (Limitation of
Liability) of this Agreement shall apply in relation to Software at Scale
Products and Software at Scale Hardware. A new Section 5.6 is added to the
Agreement as follows:


5.6    LICENSE. Nutanix hereby grants Flextronics and its Affiliates a
non-exclusive, world-wide, royalty free and fully paid up, non-sublicensable and
non-transferable license for the term of this Agreement or until such license is
revoked by Nutanix in writing with 60 days prior written notice, under all of
Nutanix’s Intellectual Property Rights to copy, make, sell offer for sale,
distribute and import, Software at Scale Hardware (as defined in Exhibit E)
solely in connection with fulfilling purchase orders for Software at Scale
Hardware [***] as further outlined in Exhibit E.




*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.







--------------------------------------------------------------------------------







4.A new Section 5.7 is added to the Agreement as follows:


5.7    APPOINTMENT AS [***]. Flextronics [***] and [***] such appointment, as a
[***] for Flextronics with [***] and the [***]. The services performed as [***]
include the following:




5.7.1    Order [***]. As further described in Exhibit E, Nutanix will, [***]
Flextronics, [***] to and orders [***] for [***] and [***] information to
Flextronics.
5.7.2    [***]. Flextronics shall use commercially reasonable efforts to [***].
5.7.3    [***]. Nutanix [***] of Software at Scale Hardware as part of
performing [***] be solely [***] Software at Scale Hardware (as defined in
Exhibit E). Nutanix [***] the Software at Scale Hardware and [***] Software at
Scale Hardware related to [***]. However, Nutanix [***] the Software at Scale
Hardware utilizing a [***]


5.
Section 14 is deleted in its entirety and replaced with the following:

14. Software at Scale
The Parties intend to pursue transactions related to the Software at Scale
Program. The details of the Software at Scale Program are outlined in Exhibit E
to this Agreement.
6.
An additional section is added to the end of Section 19.1 as follows:



With regard to the Software at Scale Products, Nutanix shall fully defend the
Flextronics Indemnitees from and against any third party claims, actions, suits,
legal proceedings and demands arising out of or related to; (a) infringement by
the Software and/or the Specifications of any Intellectual Property Rights of a
third party; (b) damage to any tangible property, personal injury, or death,
resulting or claimed to have resulted from any alleged defect in the
Specifications or Software; and shall indemnify and hold harmless the
Flextronics Indemnitees for all liabilities, damages, losses, judgments,
settlements, costs and pay expenses as incurred in defense of such claims,
including without limitation, attorney fees. For the purpose of clarity, with
respect to Software at Scale Products only, Nutanix shall have no indemnity
obligation under this Section 19.1 for any third party claims, actions, suits,
legal proceedings and demands arising out of (i) an infringement by the
Components or the Software at Scale Hardware or (ii) damage to any tangible
property, personal injury, or death, resulting or claimed to have resulted from
a defect in the Components or the Software at Scale Hardware.


7.
An additional sentence is added to the end of Section 19.2 as follows:



In addition, Nutanix shall have no liability for the combination of Software at
Scale Products with equipment, devices, software or data not provided by
Nutanix, if a claim would not have occurred but for such combination, operation
or use.




*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.







--------------------------------------------------------------------------------







8.
An additional sentence is added to the end of Section 19.3



Flextronics indemnity obligations under this Section 19.3 shall not apply in
relation to Software at Scale Products.


9.
Exhibit E is deleted in its entirety and replaced with the following Exhibit E
as attached to this Amendment #1.



10.
The Parties previously entered into an Amendment dated November 11, 2017
regarding the subject matter of this Amendment #1. This Amendment #1 supersedes
in its entirety the Amendment and the Amendment shall be of no further force and
effect.



11.
No other changes are made to the Agreement, and following the Amendment
Effective Date, all references to the “Agreement” shall mean the Agreement as
amended by this Amendment #1.



[SIGNATURES FOLLOW ON NEXT PAGE]





























--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Amendment
Effective Date.




CONFIDENTIAL


NUTANIX, INC.                FLEXTRONICS TELECOM SYSTEMS, LTD.


By: /s/ Kenneth Long                By: /s/ Manny Marimuthu        


Name: Kenneth Long                Name: Manny Marimuthu        


Title: VP VAO and Corporate Controller        Title: Director                


Date: December 20, 2017            Date: 21/12/2017            


NUTANIX NETHERLANDS, B.V.                


By: /s/ Kenneth Walter Long III                


Name:Kenneth Walter Long III            


Title: Managing Director A                


Date:December 20, 2017        


By: /s/ Servais Willie Ngabo            


Name: Servais Willie Ngabo            


Title: Managing Director B        


Date: December 20, 2017            





--------------------------------------------------------------------------------





EXHIBIT E- SOFTWARE AT SCALE
1.
INTRODUCTION    



This Exhibit E shall enable Flextronics to sell Software at Scale Hardware [***]
(defined below) and Nutanix to license software [***], to allow [***]. Such
program shall be referred to as “Software at Scale”. To facilitate such sales of
Software at Scale Products, [***] in accordance with the terms of Section 4 of
this Amendment #1.
The goal of the Software at Scale program is that the Software at Scale Customer
(as defined below) [***] purchasing the Software at Scale Products [***]. The
Software at Scale Program includes the following characteristics:
•
[***] for Software at Scale Hardware will be [***].

•
The Parties shall enable the Software at Scale Customer to experience a [***]
with Products contemplated under the Agreement.

•
Flextronics shall directly sell Software at Scale Hardware to [***] and Nutanix
shall provide the software license [***] to the End Customer.

•
Flextronics may impose any qualifications to do business [***] and may choose
[***] or to reject specific [***] from any [***].

•
Provided that the End Customer purchases after sales support from Nutanix,
Nutanix shall support the hardware and software in [***] as set forth in Section
6 of this Exhibit E.

•
Nutanix has no involvement or responsibility for any [***] other than in the
performance of [***].



2.
DEFINITIONS. Capitalized terms in this Exhibit E shall have the meanings set
forth below.



a.
[***] means another entity in the sales channel [***].

b.
“Software at Scale Customer” or “End Customer” means the last entity who
purchases the Software at Scale Products for their own use and not for resale to
another entity.

c.
“Software at Scale [***]” means [***] for Software at Scale Hardware which [***]
as described in section [***] of the Agreement and [***] below.

d.
“Software at Scale Hardware” means the [***] of certain Products that have been
designated by Nutanix to be part of the Software at Scale Program.

e.
“Software at Scale Products” means [***] sold by Flextronics [***]. These
Software at Scale Products shall be designated with the suffix [***].

f.
“Territory” means the world.



3.    INVENTORY LIABILITY FOR SOFTWARE AT SCALE PRODUCTS
Nutanix shall only provide Demand Forecasts for Products [***]. For the purpose
of clarity, this Exhibit E does not modify either Party’s obligations with
regard to inventory liability as described in the Agreement, [***] of the
Agreement. As Software at Scale Orders [***] are accepted by Flextronics, [***].
If a Software at Scale Order is cancelled after being accepted by Flextronics,
[***].
4.    APPOINTMENT AS [***]
a.
Non-Exclusive Appointment. Flextronics hereby [***], and [***] such appointment,
to [***] during the term of the Agreement solely in accordance with the terms
and conditions of this Agreement.



b.
Nutanix Marketing Obligations as [***]. Nutanix shall, at its own expense,
market the Software at Scale program including, advertising, promoting, and
soliciting the sale of the Software at Scale Products [***] consistent with good
business practice.





*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.







--------------------------------------------------------------------------------









c.
Nutanix Obligations to Provide Quotes [***]. For expediency purposes, [***] for
Software at Scale Orders [***]. For the purpose of clarity, the Parties agree
that the sales quotes [***] are not binding. [***].



d.
Once Nutanix has received a confirmation on a Software at Scale Order [***]. In
the event that Flextronics decides to reject a [***].



5.    FLEXTRONICS OBLIGATIONS
a.
Flextronics shall be responsible for 1) its own [***] with regard to any
Software at Scale Hardware [***] and, 2) the fulfillment of any Software at
Scale Order that it thereby agrees to as part of the processes outlined in this
Exhibit E.



b.
Flextronics shall provide Software at Scale Customers (through the sales
channel) with a [***] Software at Scale Hardware portion of the [***] consistent
with the [***] of the Agreement.



c.
As part of fulfilling any Software at Scale Orders, Flextronics shall also meet
the following requirements in a timely fashion. At a minimum, Flextronics shall:



i.
[***] Software at Scale Hardware;



ii.
Maintain a [***] on time ship rate for all Software at Scale Hardware shipped
based on a seven [***] lead time; and



iii.
[***] Software at Scale Hardware.



6.    END CUSTOMER SUPPORT
Nutanix separately sells product support for Product(s) and Software at Scale
Products shipped to Software at Scale Customers and End Customers. Provided that
the End Customer has purchased Nutanix support from Nutanix, either directly or
indirectly, Nutanix shall provide such support to the [***]. To facilitate such
support, upon shipment of the Software at Scale Hardware, Flextronics shall
provide Nutanix with all serial number information so that Nutanix can provide
such support.


  














*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





